Citation Nr: 1544983	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to February 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Honolulu, Hawaii that reopened a previously denied claim of service connection for a back disability, and denied the claim.

A videoconference hearing was held in August 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In March 2014, the Board reopened the previously denied claim for service connection for a lumbar spine disability, and remanded the matter for further development of the record, to include obtaining a VA supplemental medical opinion and any outstanding records.  

In August 2014, the Veteran submitted additional written argument directly to the Board for review, without a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  However, as the Veteran has merely summarized evidence that was already considered by the RO, this evidence is essentially duplicative of the evidence of record.  The Board concludes that there is no prejudice in proceeding with consideration of this case and a remand for initial AOJ review of this letter is not required.  See 38 C.F.R. §§ 20.800; 20.1304 (2015).  

In a December 2014 decision, the Board denied the claim of service connection for a back disability.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issue remanded.  In an August 2015 Court order, the joint motion was granted, the Board's December 2014 decision was vacated, and the issue was remanded.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.


FINDING OF FACT

The Veteran's back disability developed many years after his military service, and has not been shown by competent and credible evidence to be related to his active military service.


CONCLUSION OF LAW


The Veteran's current back disability was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2009 and May 2010.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, hearing testimony, links to internet articles regarding degenerative disc disease, and lay statements from himself and his family in support of his claim.  VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained medical opinions as to the etiology of the current back disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its March 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain an addendum VA medical opinion, and attempt to obtain additional medical records, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the June 2010 VA compensation examination and April 2014 addendum VA medical opinion are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of back injury during service, as well as his submitted treatise evidence, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2013 Board hearing.

Analysis

The Veteran contends that his current back disability was incurred in service, either as a result of a back strain in 1970, and/or as a result of a back injury in 1972 which he contends occurred in the same flight deck incident in which he received an eye injury. 

The record reflects that service connection was established for a right eye disorder in a September 1973 rating decision.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board also notes that in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b)  and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This is a case-by-case determination entirely dependent on the specific type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

As an initial matter, the Board finds that the competent and credible evidence of record confirms that the Veteran has a current back disability, diagnosed as lumbar degenerative disc disease.  See June 2010 VA examination report.

Therefore, the determining issue before the Board is whether the Veteran's current back disability began in service or is otherwise related to his military service.

The Veteran's service treatment records reflect that in August 1970, he was seen on the USS Camden for possible low back strain with no radiation of pain into the lower extremities.  He had reportedly been lifting heavy boxes and such which increased the pain.  He could not bend down all the way at that time.  Subsequent service treatment records are entirely negative for complaints or treatment of a back disability.   An April 1972 treatment note from the USS Kitty Hawk reflects that the Veteran hit his right eye on a stabilizer the previous night, receiving a laceration of his right upper eyelid.  He thereafter received extensive treatment for his eye condition, and none of these records reflect a back injury.  On separation medical examination in late October 1972, the Veteran's spine was normal.  A January 1973 Medical Board report reflects that the Veteran received a right eye injury six months ago while on active duty aboard ship, and that this was a service-incurred eye injury.  There was no mention of any back injury in connection with this incident.  

Service personnel records indicate that the Veteran served in the U.S. Navy aboard the USS Kitty Hawk from February 1972 to November 1972, which is the time of the eye injury.  He was designated as a plane captain in February 1972.  He received the Vietnam Service Medal and Vietnam Republic of Vietnam Campaign Medal, and spent six months in a hostile fire zone in the vicinity of Vietnam.  Service in the Republic of Vietnam has not been verified, and in fact the Veteran explicitly denied such service.  See December 2010 report of contact.

In his original June 1973 Veterans Application for Compensation or Pension (VA Form 21-526), the Veteran claimed service connection for several disabilities, including residuals of an eye injury on April 14, 1971.  He also said he injured his left leg in March 1971.  He did not claim service connection for a back disability or report any in-service back injury.

On VA examination in August 1973, the Veteran proffered complaints regarding his right eye.  He said that on April 14, 1972, during service, he was walking under an airplane and hit his right eye on a metal part of the aircraft, and that apparently laceration of the eyelids occurred, which was repaired.  He also reported that he injured his left knee and ankle in a motorcycle accident in March 1970.  He made no mention of any back injury.  On thorough general medical examination, his musculoskeletal system was normal.  A back disability was not diagnosed.

In a February 1975 letter, the Veteran said that in April 1972 he was hit by a stabilizer of an A-7 aircraft, injuring his eye.  He reported eye symptoms.  He made no mention of any back injury.

Post-service medical records are negative for complaints, treatment or diagnosis of a back disability until 2000.  A September 1, 2000 private emergency room record from Guam Memorial Hospital reflects that the Veteran reported that he was hit in the left elbow by the rearview mirror of a car.  He was walking and was hit by a passing car's side mirror.  The diagnoses were left elbow contusion and left shoulder strain.

A September 3, 2000 private emergency room record from Guam Memorial Hospital reflects that the Veteran was hit by a car when he was walking two or three days ago, and now complained of a three-day history of low back pain.  An X-ray study of the lumbosacral spine showed mild to severe generalized degenerative change with large bridging osteophytes, and minimal retrolisthesis at L2-L3.  An X-ray study of the thoracic spine showed mild degenerative change.  The diagnosis was status post motor vehicle accident with lumbar contusion and left elbow contusion.

In June 2003, more than 30 years after separation from service, the Veteran submitted his original claim of service connection for a back disability, claimed as back pain.  In a March 2004 statement, he stated that his back pain began long before his accident.  He said he had backaches for at least the past ten years.

In February 2009, VA received the Veteran's application to reopen his previously denied claim of service connection for a back disability, which he described as low back strain.

A March 2009 VA primary care note reflects that the Veteran gave a history of chronic back pain, which he said started in the 1970s while lifting a heavy object in the military.  He said he later had an accident aboard the Kitty Hawk in 1972.  He said he was trying to duck under an A-7, when the stabilizer on the wing flipped over leading to "lower lumbar reported dislocation."  He reported constant back pain for the past six months.  An X-ray study of the lumbar spine showed degenerative changes and degenerative disc disease.  The diagnosis was chronic back pain.

In a March 2009 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran contended that he injured his back during service during an A-7 stabilizer incident in 1972 while stationed aboard the U.S.S. Kitty Hawk.  Specifically he asserted that he was hit in the face by an A-7 stabilizer on the upswing motion while he was trying to evade the engine's exhaust thrust.  He stated that the stabilizer hit his face and shattered the protective lens of the helmet, and flipped him backward with 6 tie down chains straddled on both sides of his shoulder.  The Veteran said he had profound, continual, chronic lower back pain that was due for the most part to this accident.  

In an April 2009 statement, the Veteran's son stated that he had been massaging his father's back for the past 12 years.

Private chiropractic treatment records from G.J.M., D.C. dated from July to August 2009 reflect treatment for pain throughout the cervical, thoracic and lumbar spine.  An August 2009 treatment note reflects that the Veteran was first seen in late July 2009, and he complained of low back pain and reported being injured while on the flight deck of the Kitty Hawk in service.  

In an October 2009 letter, the Veteran said that in the mid-1980s and early 1990s he began having back pain while playing golf.  He said that prior to this, he had sporadic back pain for the past couple of years.

In an October 2009 affidavit, the Veteran's wife stated that the Veteran had intermittent back pain for the past 20-odd years, and that they had been married for 30 years.

In June 2010 the Veteran underwent a VA compensation examination, during which he was diagnosed with lumbar degenerative disc disease.  The examiner indicated that while in military service Veteran was treated for one noted episode of back pain in August 1970 that resolved, and that the Veteran reported he also injured his back on the USS Kitty Hawk but no such records confirming this injury could be found.  The Veteran said he was not treated for his back pain because there was a shortage of plane captains.  The examiner opined that the Veteran's lumbar degenerative disc disease was less likely than not caused by or a result of military service, as only one episode of strain could be found in the records and it was unlikely that a single strain injury could be the sole cause for his back condition. Also, there was no documented back injury from the A-7 stabilizer incident. 

In his October 2010 notice of disagreement, the Veteran again contended that his current degenerative disc disease was due to incidents in service.  He noted that the American Spinal Decompression Association has stated that degenerative disc disease is accelerated due to heavy occupational demands such as heavy lifting or accident and injury, and that these changes usually occurred long before they were visible on X-rays or imaging devices or techniques.  He contended that the changes that were occurring in his spine would not have been objectively measured until long after the damage was initiated, and that this was why his degenerative disc disease was not diagnosed within one year after separation from service.  He added that the Social Security and Disability Resource Center also recognized a positive relationship between degenerative disc disease and heavy lifting.  He concluded, "My 10% compensation, for eye injury aboard .... the USS Kitty Hawk is (nexus) to my back injury." 

In October 2010 statements, the Veteran and his wife and daughter collectively said that he had chronic back pain which had recently gotten worse.

The Veteran reiterated his assertions in his August 2011 VA Form 9 (substantive appeal).  He said his service treatment records did not show treatment for a back injury during the A-7 incident in which he received an eye injury, but both injuries occurred in the same incident.  He contended that his current degenerative disc disease was caused by an August 1970 back sprain and the A-7 stabilizer incident in 1972.

At an August 2013 Board hearing, the Veteran reiterated many of his assertions, and said that his back was injured on the flight deck in the same incident in which his eye was injured.  He said that during the incident, as a plane captain, he had six chains straddled around his shoulders, which he used to tie down the airplanes.  He said that he was knocked over by the wing of an A7, and hit in the eye.  He said he was unconscious for about 20 minutes.  He said that at that time, he was treated for his severe eye injury, but was not treated for a back injury.  He said that he was subsequently treated for his back and eye during service.  He said he had spontaneous and intermittent back problems after service.  He asserted that bulk of his current back problem was due to the A7 incident.  He denied receiving any back injury after service.  He referenced internet articles in support of his contentions.

In an April 2014 letter, a private chiropractor, G.J.M., D.C., indicated that the Veteran was seen in August 2013 for purposes of initial consultation regarding injuries sustained in a trauma incident that occurred in April 1972.  It was noted that this was a revised letter.  He summarized the Veteran's report of a back injury while on the flight deck of an aircraft carrier in April 1972, in which he was reportedly struck in the head by an A-7 jet, knocked down, rendered unconscious, and woke with sharp back pain.  He said that the A-7 incident "may have aggravated" his earlier complaint of a sprained back and back pain by lifting boxes in "his early 70's complaint."  He provided several diagnoses of back disabilities of all segments of the Veteran's spine.  He concluded, "His condition is more likely appears to be directly related to injuries sustained during his Military service."

An addendum VA medical opinion, provided in April 2014 by the June 2010 VA examiner, reflects that the examiner reviewed all of the Veteran's medical records, the Veteran's VBMS claims file, and the Veteran's treatise evidence, and opined that it was without any doubt that the Veteran had a back condition as multiple radiographs documented degenerative changes.  However, based on all of the available information, the examiner's opinion remained the same, which is that the Veteran's lumbar degenerative disc disease was less likely than not incurred in or caused by the claimed in-service injury event or illness.  

The VA examiner summarized pertinent records and noted that although the Veteran suffered from a possible low back strain from lifting heavy boxes in 1970, these types of injuries are typically muscle injuries that resolved with rest.  The examiner noted that review of the medical records following the injury showed no further complaints or evaluations regarding ongoing low back pain, which had resolved as expected.  The examiner observed that the first documented complaint of back pain was not until 2000, after the Veteran had been struck by a car mirror, with back pain complaints that were reported 2 to 3 days after the initial injury.  Also, review of statements from the Veteran's wife and daughter were of the Veteran experiencing chronic back pain; however, their statements do not mention any specific cause, and the statement from the Veteran's wife in 2009 noted observations of the Veteran having back pain on and off for the past 20 some odd years, which was well past his discharge from military service.  The examiner acknowledged that certainly there was a positive correlation between lifting injuries and degenerative disc disease, but review of the service treatment records did not show any repetitive lifting injuries.  The examiner noted that the only in-service injury of record was in 1970, which resolved, as there was no evidence of any ongoing back complaints thereafter.  The examiner indicated that as far as the complaints of back pain since service, it was not documented until 2000, and based on available records, especially statements from the Veteran's wife, his back pain did not begin until the 1990s, which contradicted his claim of having had complaints of back pain since service.  He opined that based on available documentation, it is less likely as not that any current back disorder (including his lumbar degenerative disc disease) was caused by any event injury or disease or first manifested in his military service.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  While the Veteran does have a current back disability, the most probative evidence indicates that it is not related to service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358   (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.)  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]").  In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id.  The Board must support its credibility determinations with a statement of reasons or bases that is understandable and facilitates judicial review.  Allday v. Brown, 7 Vet. App. 517, 527 (1995). 

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433   (1995).

Evidence weighing against the current contention of a back injury in April 1972 is the fact that when the Veteran filed his original service connection claim in June 1973, for residuals of an eye injury, he did not claim any back injury or disability, which is very curious, considering his current contentions that a back injury occurred in the same incident.  Similarly, he did not report any back complaints on VA examination in August 1973, despite proffering complaints regarding his eye, left knee, and ankle.  

The Veteran did not claim that his back disability began in service until filing his original claim for this disability in his VA disability compensation claim in June 2003.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Although the Veteran has filed multiple service connection claims for other disabilities over the many years since service, he never filed a claim for this spine disability until 2003.  In particular, the Board notes that the Veteran filed a 1973 claim for service connection for residuals of an eye injury incurred in April 1972 aboard a flight deck, but did not mention any back injury or disability at that time, even though he now contends that he incurred both an eye injury and a back injury in that incident.

Regarding in-service incurrence, the available service treatment records show a single mention of possible low back strain after lifting boxes, in 1970, with no subsequent complaints, treatment or diagnosis of a back injury.  Despite the Veteran's more recent assertions, he did not complain of a back injury or back pain at the time of his April 1972 eye injury aboard the USS Kitty Hawk, and there are extensive medical records of treatment related to this incident, none of which document a back injury.  The Board acknowledges that the Veteran was awarded the Vietnam Service Medal and Vietnam Republic of Vietnam Campaign Medal, and spent six months in a hostile fire zone in the vicinity of Vietnam, and thus, the provisions of 38 U.S.C.A. § 1154(b) apply.  However, the Board finds that the service treatment records, which extensively document the April 1972 eye injury incident and subsequent treatment for such, and which fail to document a back injury in the same incident, are more probative than his more recent contentions.  The Veteran himself has admitted that he was not treated for a back injury in service.  See June 2010 VA examination, August 2011 VA Form 9.  Similarly, the Board finds that his more contemporaneous description of the incident (during service and on VA examination in 1973) is more probative than his current description.

In this regard, the Board observes that the Veteran's description of the April 1972 incident has varied widely over the years, which weighs heavily against his credibility with regard to the assertion that he injured his back in the same incident.  For example, in April 1972, during service, he said he hit his right eye on a stabilizer the previous night.  The medical provider noted that he suffered a laceration of his right upper eyelid.  On VA examination in August 1973, he said he walked under an airplane and hit his right eye on a metal part of the aircraft, lacerating his eyelids.  He provided a similar description in 1975.  In March 2009, during VA treatment, he said he was trying to duck under an A-7, when the stabilizer on the wing flipped over leading to "lower lumbar reported dislocation."  In a March 2009 statement, he asserted that he was hit in the face by an A-7 stabilizer on the upswing motion while he was trying to evade the engine's exhaust thrust.  He stated that the stabilizer hit his face and shattered the protective lens of the helmet, and flipped him backward with 6 tie down chains straddled on both sides of his shoulder.  At his August 2013 Board hearing, he provided a similar account, but added that he was rendered unconscious for 20 minutes.  An April 2014 private medical record reflects a similar account, with the added detail that he woke from unconsciousness with sharp back pain.  These inconsistencies in the record weigh against his credibility as to the contention that he had a back injury in April 1972.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

A review of his varying statements regarding the April 1972 incident clearly demonstrates that he has provided increasingly dramatic descriptions of his alleged back injury, and the Board finds that his report of an April 1972 back injury is not credible.

Moreover, although the Veteran testified that he did not injure his back after separation from service, the medical evidence of record clearly demonstrates a post-service back injury in September 2000, when he was walking and was hit by a car.

The Board also notes that the Veteran has made varying statements regarding the onset of his back disability symptoms throughout this appeal.  He has variously stated that the back pain began in the 1980s, in the 1990s, in 2000, and, most recently, in service.  His wife stated that his back pain began in the late 1980s. These inconsistencies in the record weigh against his credibility as to the assertion of continuity of back symptomatology since service.  See Madden, supra.

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous back pain symptoms since service.  His lay testimony concerning this, while competent, is not credible.  The Board finds that his more recently-reported history of continued symptoms of a back disability since service is inconsistent with the other lay and medical evidence of record. Moreover, the service separation examination report reflects that he was examined and that his back was found to be clinically normal.

The post-service medical evidence does not reflect any complaints or treatment related to a back disability for more than 20 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his back disability during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Maxson, supra.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of back symptoms since service.

Evidence weighing in favor of the claim includes the April 2014 opinion of the private chiropractor, G.J.M.  The Board finds that this opinion is not sufficient evidence of a nexus in this case because it lacks a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008).  Moreover, the opinion appears to be based primarily on the Veteran's report of a back injury during the 1972 A-7 incident, which the Board has found to be inaccurate and incredible.  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.

The Board finds the June 2010 VA examiner's opinion and April 2014 addendum 
medical opinion constitute highly probative evidence against the Veteran's claim.  The opinions are based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez, supra; Green v. Derwinski, 1 Vet. App. 121 (1991).  These opinions reflect a clear and unequivocal conclusion regarding the relationship between the Veteran's lumbar spine disability and his active duty.  Finally, the examiner explained that the time between which the Veteran was treated in service for his lumbar spine injury and his post-service diagnosis of his lumbar spine disability were strong evidence against the claim.  The Veteran was injured in the car accident in 2000, and did not report any back pain or symptoms since the 1990s.  This reasoning adequately shows that the examiner's conclusions were supported by the relevant and material information.  Also, by the Veteran's own admission, he experienced back pain when golfing in the 1980s and 1990s.  In short, the examiner's opinions are factually accurate, fully articulated, and based on sound reasoning. Thus, they carry significant probative weight.  Id.

The weight of the probative evidence of record does not link the current back disability to service.  Moreover, the weight of the competent and credible evidence shows that arthritis of the spine was not manifested to a compensable degree within the first post-service year.  

To the extent that the Veteran himself contends that his current back disability was first manifested during service or the first post-service year, his statements do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his degenerative disc disease of the lumbar spine is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

As the preponderance of the evidence is against the claim for service connection for a back disability, the claim must be denied.  See Alemany, 9 Vet. App. 518   (1996).


ORDER

Service connection for a back disability is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


